DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Takezawa ( US 20190260905 A1).
Regarding claim 1, Takezawa teaches a facsimile (fig. 1) comprising: 
a memory to store a plurality of pieces of image information (150 in fig. 2); and 
circuitry configured to identify unprocessed information, which is information on which particular processing has not performed yet, among the plurality of pieces of image information (p0025: selects an unprinted facsimile document..), enable specific processing to be performed collectively on a plurality of pieces of the unprocessed information among the plurality of pieces of image information, and collectively perform the specific processing on the plurality of pieces of the unprocessed information (p0025: unprinted facsimile document selected by the processor 180 is previewed on the display 110). 

Regarding claim 3, Takezawa teaches the facsimile of claim 1, wherein the plurality of pieces of image information stored in the memory is grouped into a plurality of groups (p0029: first light-emitting device 161 may display the number of facsimile documents that are in an unprinted state and are stored in the storage device 150. The 

Regarding claim 4, the claim is method claim corresponding the system claim 1, therefore it is rejected for the same reason claim 1. 

Claim 5 has been analyzed and rejected with regard to claims 1 and in accordance with Takezawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0023]. 
Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa as applied to claim 1 above, and further in view of Yoshida (US 8793586).

Regarding claim 2, Takezawa teaches the facsimile of claim 1, wherein the circuitry is further configured to: accept an operation on a graphical user interface component (fig. 5); enable the specific processing to be performed collectively on the 
Takezawa does not teach control the graphical user interface component to be in a first mode during a time period in which the operation on the graphical user interface component can be accepted; and control the graphical user interface component to be in a second mode, which is different from the first mode, during a time period in which the operation on the graphical user interface component cannot be accepted. 
Yoshida teaches control the graphical user interface component to be in a first mode during a time period in which the operation on the graphical user interface component can be accepted ((fig. 15: 1502 enabled when document is selected); and control the graphical user interface component to be in a second mode, which is different from the first mode, during a time period in which the operation on the graphical user interface component cannot be accepted (fig. 14: 1502 disabled when nothing is selected). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takezawa, and to include control the graphical user interface component to be in a first mode during a time period in which the operation on the graphical user interface component can be accepted; and control the graphical user interface component to be in a second mode, which is different from the first mode, during a time period in which the operation on the graphical user interface component cannot be accepted, in order to permitting or inhibiting predetermined processing in the user interface window in accordance with a designated function. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677